Spain, J.E
Defendant was charged by indictment with criminal sale of a controlled substance in the third degree after he sold a quantity *1243of cocaine to a confidential informant. In satisfaction of the pending charge, as well as other drug-related charges under investigation in Cortland County, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree. As a condition of the plea agreement, defendant waived his right to appeal, orally and in writing, after County Court thoroughly explained the appeal waiver to him and he indicated that counsel had answered all of his questions. Defendant was sentenced in accordance with the plea agreement to six years in prison followed by IV2 years of postrelease supervision. Defendant now appeals.
We affirm. Defendant’s sole challenge on appeal concerns County Court’s decision denying his motion to suppress identification evidence. However, defendant’s valid knowing, voluntary and intelligent waiver of his right to appeal — which was comprehensive, unqualified and made with the advice of counsel — precludes this appeal from the adverse suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Gentry, 68 AD3d 1353, 1354 [2009], lv denied 14 NY3d 800 [2010]; People v Muirhead, 67 AD3d 1258, 1259 [2009]; People v Pump, 67 AD3d 1041, 1041 [2009], lv denied 13 NY3d 941 [2010]).
Rose, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.